Citation Nr: 1216362	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  07-13 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1967 to February 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, inter alia, denied service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  

Before the matter was certified to the Board, in a March 2007 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective May 10, 2005.  The grant of service connection for PTSD constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

Although the appellant later initiated an appeal with the initial rating assigned for his service-connected PTSD, he subsequently withdrew his appeal of that issue.  See May 2008 VA Form 21-4138, Statement in Support of Claim.  Thus, the issue is no longer in appellate status.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  

In August 2011, the Board remanded the remaining issues on appeal - entitlement to service connection for bilateral hearing loss and tinnitus - to the RO for additional evidentiary development.  While the matter was in remand status, in a November 2011 rating decision, the RO granted service connection for bilateral tinnitus and right ear hearing loss, effective May 10, 2005.  The RO assigned initial 10 percent and zero percent disability ratings, respectively.  The grant of service connection for tinnitus and right ear hearing loss constitutes a full award of the benefits sought on appeal with respect to these issues.  Grantham, 114 F. 3d at 1158.  Absent any indication that the appellant has initiated an appeal with respect to the initial ratings or effective date assigned, those matters are not in appellate status.  Thus, the remaining issue on appeal is as set forth above on the cover page of this decision.  


FINDING OF FACT

The evidence is in equipoise as to whether the appellant's current left ear hearing is causally related to noise exposure during his active service.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, left ear hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.



Background

The appellant's service treatment records show that at a January 1967 military preinduction medical examination, audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

50
LEFT
0
0
0

5

The diagnosis was hearing deficit, right ear.  

In-service treatment records are negative for complaints or findings of hearing loss.  At the appellant's February 1969 military separation medical examination, no hearing test was conducted, either by audiogram or by whispered or spoken voice testing.  

The appellant's service personnel records show that he served as a field wireman in Vietnam from February 1968 to February 1969.  He participated in the Tet Counter Offensive and the 7th unnamed campaign.  

In May 2005, the appellant submitted claims of service connection for hearing loss and tinnitus, stating that he had served in Vietnam in the field of communications, during which he had had significant noise exposure.  

In connection with the appellant's claim, the RO obtained VA clinical records showing that during a March 2006 VA audiology consultation, the appellant reported a history of military noise exposure, as well as post-service occupational noise exposure from construction and recreational noise exposure from hunting.  The examiner noted that the appellant was known to have a history of sensorineural hearing loss.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
60
85
LEFT
20
15
15
50
80

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  The diagnoses included bilateral sensorineural hearing loss and tinnitus.  The appellant was counseled on communication and coping strategies for hearing loss and tinnitus.  The audiologist determined that the appellant was not currently a candidate for hearing aids.  

In September 2011, the appellant underwent VA audiology examination at which he reported a history of military noise exposure, as well as post-service occupational noise exposure from construction and recreational noise exposure from hunting.  He reported constant ringing in both ears since 1969.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
55
90
LEFT
15
10
15
55
90

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  The diagnoses were sensorineural hearing loss and tinnitus.  

After examining the appellant and reviewing the claims file, the examiner noted that it was difficult for him to attribute the appellant's current bilateral hearing loss exclusively to military noise exposure.  He explained that although the appellant had had military noise exposure, because audiological testing had not been performed at the appellant's service separation, he could not definitively confirm or refute the exact impact of the military noise exposure on the appellant's hearing acuity.  The examiner further explained that post-service noise exposure as well as the aging process could have had an impact on the appellant's current hearing acuity.  Nonetheless, after considering these factors, as well as the other evidence of record, the examiner concluded that it was at least as likely as not that the appellant's current hearing impairment had its etiology during service as a result of noise exposure.  The examiner further indicated that it was at least as likely as not that the appellant's preservice right ear hearing loss demonstrated at enlistment had been aggravated during active service.  Finally, the examiner indicated that it was his opinion that the appellant's bilateral tinnitus was causally related to his hearing loss disability.  

As set forth above, based on this evidence, in a November 2011 rating decision, the RO granted service connection for bilateral tinnitus and right ear hearing loss.  The RO continued the denial of service connection for left ear hearing loss.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for left ear hearing loss.  He contends that such condition is causally related to his exposure to significant acoustic trauma in service.  

As previously noted by the Board in its August 2011 remand, the appellant has provided credible statements of significant in-service noise exposure, consistent with his military duties.  The Board further notes that the appellant's service records corroborate his duties as a field wireman in Vietnam during the Tet Offensive.  Based on the foregoing, the Board finds that there is sufficient evidence to establish that the appellant sustained acoustic trauma during service.

In addition to evidence of in-service noise exposure, the record on appeal contains the results of the September 2011 VA medical examination documenting that the appellant presently exhibits a left ear hearing loss disability which meets the criteria of 38 C.F.R. § 3.385.  

Although the September 2011 VA examiner indicated that he was unable to state with certainty that the appellant's current left ear hearing loss was attributable exclusively to military noise exposure versus civilian noise exposure and the aging process, the Board notes that he ultimately concluded that it was at least as likely as not that the appellant's current left ear hearing loss was etiologically related to noise exposure during his period of active service.  See also Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  The Board further notes that there is no other probative evidence suggesting an alternative etiology for the appellant's current left ear hearing loss.  

Given the record on appeal, the Board find that the evidence is in relative equipoise as to whether the appellant's current left ear hearing loss is due to military noise exposure.  Again, the appellant currently exhibits left ear hearing loss which has been determined to be associated with noise exposure.  Although the exact portion of the appellant's left ear hearing loss attributable to in-service noise exposure versus civilian noise exposure or the aging process may not be certain, absolute certainty is not required.  As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for left ear hearing loss.


ORDER

Entitlement to service connection for left ear hearing loss is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


